DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/201,887, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 1 of the instant application requires multilayered optical reflector being formed of a low refraction index material between two high refraction index materials. Application No. 61/201,887 does not disclose this limitation in the specification, the drawings, or the claims. 
Claim 11 of the instant application requires multilayered optical reflector being formed of a low refraction index material between two high refraction index materials. 
Claim 17 of the instant application requires multilayered optical reflector being formed of a low refraction index material between two high refraction index materials. Application No. 61/201,887 does not disclose this limitation in the specification, the drawings, or the claims. 
Accordingly, claims 1-20 are not entitled to the benefit of the prior application.
However, Examiner finds Application No. 14/673,276 to be sufficient to comply with the requirements of 35 U.S.C. 112(a). Thus the instant application is granted the filing date of Application No. 14/673,276. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 7-10, 15-16, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 15-16, and 20 contain the trademark/trade name Planar Light Valve (PLVTM).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (US 2004/0027701) in view of Miyata et al (US 4,856,019).
	Regarding claim 1, Ishikawa discloses a method of fabricating an optical modulator, comprising: 
forming a number of electrostatically deflectable elements (Fig. 14 #100 A-D  optical switching devices) over a surface of a substrate (Fig. 14 # 101 substrate), each electrostatically deflectable element (Fig. 14 #100 A-D  optical switching devices) including a mechanical layer (Fig. 14 #105 plurality of Si.sub.3N.sub.4 films) and an electrode layer (Fig. 14 #106 ITO film); 
and forming a non-metallic, multilayer optical reflector (Fig. 9 #31 third transparent layer) over each electrostatically deflectable element (Fig. 14 optical switching device).
However, Ishikawa does not disclose the multilayer optical reflector including at least a first layer comprising a first high index material having a high index of refraction, a second layer comprising a low index material having a low index of refraction formed over the first layer, and a third layer comprising a second high index material having a high index of refraction formed over the second layer.
Nonetheless, Miyata teaches the multilayer optical reflector (Fig. 10 #13 plurality of dielectric multilayers) including at least a first layer comprising a first high index material having a high index of refraction, a second layer comprising a low index material having a low index of refraction formed over the first layer, and a third layer comprising a second high index material having a high index of refraction formed over (Col. 4 lines 3-13 ---“ A plurality of dielectric multilayers 13 are formed on the aluminum layer 12. The dielectric multilayers are composed of alternative layers of magnesium fluoride (MgF.sub.2) as a low refractive index material and scandium oxide (Sc.sub.2 O.sub.3) as high refractive index material. In the embodiment, three pairs of both the materials are formed by the vacuum evaporation method. The first layer 13-1, third layer 13-3, and fifth layer 13-5 of the dielectric multilayers are the magnesium fluoride layers, and the second layer 13-2, fourth layer 13-4 and sixth layer 13-6 are scandium oxide layers.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer optical reflector of Ishikawa by incorporating the alternating layers of low refractive index material and high refractive index material as taught by Miyata for the purpose of providing a reflector having a high reflectance in a wide range of reflecting wavelength. (Col. 3 lines 5-10)
Regarding claim 2, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 1), and Ishikawa further teaches wherein forming the number of electrostatically deflectable elements (Fig. 14 #100 A-D  optical switching devices) comprises forming a mechanical layer comprising a tensile material ([0044] lines 1-4 ---“Further, the second layer 13 functions as a moving part, which will be described later, in a switching operation, so specifically the second layer 13 is preferably formed of a tough material with a high Young's modulus such as Si.sub.3N.sub.4.”).
 Furthermore, Miyata teaches wherein forming the multilayer optical reflector comprises selecting first and second high index materials, and the low index material (Col. 4 lines 3-13 ---“ A plurality of dielectric multilayers 13 are formed on the aluminum layer 12. The dielectric multilayers are composed of alternative layers of magnesium fluoride (MgF.sub.2) as a low refractive index material and scandium oxide (Sc.sub.2 O.sub.3) as high refractive index material. In the embodiment, three pairs of both the materials are formed by the vacuum evaporation method. The first layer 13-1, third layer 13-3, and fifth layer 13-5 of the dielectric multilayers are the magnesium fluoride layers, and the second layer 13-2, fourth layer 13-4 and sixth layer 13-6 are scandium oxide layers.” The high and low refractive index materials are chosen and deposited using the vacuum evaporation method. Fig. 14 shows the materials having a planar configuration. The materials deform and return to the original configuration during regular operation. Fig. 14 shows several optical reflectors in on/off mode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer optical reflector of Ishikawa by incorporating the alternating layers of low refractive index material and high refractive index material as taught by Miyata for the purpose of providing a reflector having a high reflectance in a wide range of reflecting wavelength. (Col. 3 lines 5-10)
Regarding claim 3, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 2), and Miyata further teaches wherein the multilayer optical reflector includes from three to twenty-one layers, and wherein forming multilayer optical reflector comprises alternating high and low index materials (Col. 4 lines 3-13 ---“A plurality of dielectric multilayers 13 are formed on the aluminum layer 12. The dielectric multilayers are composed of alternative layers of magnesium fluoride (MgF.sub.2) as a low refractive index material and scandium oxide (Sc.sub.2 O.sub.3) as high refractive index material. In the embodiment, three pairs of both the materials are formed by the vacuum evaporation method. The first layer 13-1, third layer 13-3, and fifth layer 13-5 of the dielectric multilayers are the magnesium fluoride layers, and the second layer 13-2, fourth layer 13-4 and sixth layer 13-6 are scandium oxide layers.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer optical reflector of Ishikawa by incorporating the alternating layers of low refractive index material and high refractive index material as taught by Miyata for the purpose of providing a reflector having a high reflectance in a wide range of reflecting wavelength. (Col. 3 lines 5-10)
	Regarding claim 4, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 3), and Ishikawa further teaches wherein forming the multilayer optical reflector comprises forming each layer to have a thickness of one-quarter (1/4) of a target wavelength of light propagating in the material of the layer ([0046] ---“An optical thickness n.sub.2.multidot.d.sub.2 of the second layer 13 is ".lambda./4" (.lambda. is a designed wavelength of incident light) or less.”).
	Regarding claim 5, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 1), and Ishikawa further teaches wherein the first and second high index materials comprise monocrystalline silicon, poly-crystalline silicon, amorphous silicon, silicon- nitride, silicon-germanium, silicon-carbide, titanium-oxide or zirconium-oxide, and wherein the low index material comprises silicon-oxide, ([0043] ---“ The second layer 13 is formed of a transparent material, for example, titanium oxide (TiO.sub.2) (n.sub.2=2.4), silicon nitride (Si.sub.3N.sub.4) (n.sub.2=2.0), zinc oxide (ZnO) (n.sub.2=2.0), niobium oxide (Nb.sub.2O.sub.5) (n.sub.2=2.2), tantalum oxide (Ta.sub.2O.sub.5) (n.sub.2=2.1), silicon oxide (SiO) (n.sub.1=2.0), tin oxide (SnO.sub.2) (n.sub.2=2.0), ITO (indium-tin oxide) (n.sub.2=2.0) or the like.”; The second layer 13 is formed by alternating high and low refractive materials.).
Regarding claim 6, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 1), and Ishikawa further teaches wherein the low index material comprises an air gap (Fig. 4C #12 gap portion)  between the first (Fig. 4C #11 first layer) and third layers (Fig. 4C #13 second layer), formed by forming and patterning a sacrificial layer (Fig. 4A #12a sacrificial layer) on the first layer (Fig. 4A #11 first layer), forming the third layer (Fig. 4B #13 second layer) on the sacrificial layer (Fig. 4B #112a sacrificial layer) and etching the sacrificial layer through openings in a top surface of the third layer, or through side openings between the first and the second layers ([0052] “Then, as shown in FIG. 4A, after removing the photoresist film 14, as shown in FIG. 4B, the second layer 13 made of Si.sub.3N.sub.4 is formed through, for example, CVD. Next, as shown in FIG. 4C, the amorphous silicon (a-Si) film 12a is removed through dry etching using xenon difluoride (XeF2) or the like. Thereby, the optical multilayer structure 1 having the gap portion 12 can be manufactured.”).
Regarding claim 7, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 1), and Ishikawa further teaches wherein the optical modulator is a Planar Light Valve (PLVTM) (See the 112(b) rejection above) and wherein (Fig. 14 #100 A-D  optical switching devices) comprises forming a number of movable actuators, each movable actuator comprising the mechanical layer (Fig. 10 #s 105 plurality of Si.sub.3N.sub.4 films and 106 ITO film ) and electrode layer (Fig. 14 #102 TaNx film).
Regarding claim 8, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 7), and Ishikawa further teaches wherein forming the mechanical layer and forming the first layer of the first high index material comprises forming a single silicon-nitride layer (Fig. 10 #105 plurality of Si.sub.3N.sub.4 films (and Fig. 10 #106 ITO film) ) over the electrode layer (Fig. 14 #102 TaNx film), and wherein the silicon-nitride layer serves as the mechanical layer and the first layer of the multilayer optical reflector (Examiner notes that the phrase “wherein the silicon-nitride layer serves as the mechanical layer and the first layer of the multilayer optical reflector” is a statement of intended use and the structure of the device as taught by Ishikawa in view of Miyata can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.).
Regarding claim 11, Ishikawa discloses a method of fabricating an optical modulator, comprising: 
depositing a mechanical layer (Fig. 14 #105 plurality of Si.sub.3N.sub.4 films) and an electrode layer (Fig. 14 #106 ITO film) ([0079] lines 5-9 ---“ The ITO film 106 and the Si.sub.3N.sub.4 film 105 correspond to the second layer 13 in the above-described embodiment, and they have a bridging configuration in a position where they stride the TaN.sub.x film 102.”; Fig. 4B-C #13 corresponds with Fig. 14 #105 and Fig. 14 #106) on a first sacrificial layer (Fig. 4B #12a amorphous silicon (a-Si) film 12a as a sacrificial layer) over a surface of a substrate (Fig. 4B #10 substrate); 
forming over the mechanical layer (Fig. 14 #105 plurality of Si.sub.3N.sub.4 films) and the electrode layer (Fig. 14 #106 ITO film) a multilayer optical reflector (Fig. 9 #31 third transparent layer); 
and patterning the mechanical layer (Fig. 14 #105 plurality of Si.sub.3N.sub.4 films), the electrode layer (Fig. 14 #106 ITO film) and the multilayer optical reflector (Fig. 9 #31 third transparent layer), and removing the first sacrificial layer to form a number of electrostatically deflectable elements ([0096] “Moreover, as there is flexibility in selection of the substrate or the first layer, for example, a method of dry etching the sacrificial layer made of Si with XeF.sub.2 is applicable as a method of manufacturing the optical multilayer structure so that a device with high aperture can be more easily manufactured.”); 
and wherein the low index material of the second layer of the multilayer optical reflector comprises air or a MEMS fill gas ([0049] lines 3-5 ---“A medium embedded in the gap portion 12 may be a gas or a liquid, as long as the medium is transparent.”).

Nonetheless, Miyata teaches the multilayer optical reflector (Fig. 10 #13 plurality of dielectric multilayers) including at least a first layer comprising a first high index material having a high index of refraction, a second layer comprising a low index material having a low index of refraction formed over the first layer, and a third layer comprising a second high index material having a high index of refraction formed over the second layer (Col. 4 lines 3-13 ---“ A plurality of dielectric multilayers 13 are formed on the aluminum layer 12. The dielectric multilayers are composed of alternative layers of magnesium fluoride (MgF.sub.2) as a low refractive index material and scandium oxide (Sc.sub.2 O.sub.3) as high refractive index material. In the embodiment, three pairs of both the materials are formed by the vacuum evaporation method. The first layer 13-1, third layer 13-3, and fifth layer 13-5 of the dielectric multilayers are the magnesium fluoride layers, and the second layer 13-2, fourth layer 13-4 and sixth layer 13-6 are scandium oxide layers.”) .
(Col. 3 lines 5-10)
Furthermore, Ishikawa teaches forming a sacrificial layer then patterning a reflector layer on top of the sacrificial layer. The sacrificial layer is then removed to form a gap under the reflector layer. It would be obvious to one of ordinary skill in the art before the effective filing date to form second and third layers by depositing and patterning a second sacrificial layer on the first layer, depositing and patterning the third layer on the second sacrificial layer, and removing the first sacrificial layer comprising removing the second sacrificial layer, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (The essential working parts would be the forming of the sacrificial layers the patterning of the second and third layers and the removal of the sacrificial layers.). MPEP 2144.04 VI
Regarding claim 12, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 11) and Miyata further teaches wherein depositing the mechanical layer and electrode layer, and wherein forming the multilayer optical reflector comprises selecting and depositing materials under conditions such that the multilayer optical reflector is planar when raised to an operating temperature of the optical modulator (Col. 4 lines 3-13 ---“ A plurality of dielectric multilayers 13 are formed on the aluminum layer 12. The dielectric multilayers are composed of alternative layers of magnesium fluoride (MgF.sub.2) as a low refractive index material and scandium oxide (Sc.sub.2 O.sub.3) as high refractive index material. In the embodiment, three pairs of both the materials are formed by the vacuum evaporation method. The first layer 13-1, third layer 13-3, and fifth layer 13-5 of the dielectric multilayers are the magnesium fluoride layers, and the second layer 13-2, fourth layer 13-4 and sixth layer 13-6 are scandium oxide layers.” The high and low refractive index materials are chosen and deposited using the vacuum evaporation method. Fig. 14 shows the materials having a planar configuration. The materials deform and return to the original configuration during regular operation. Fig. 14 shows several optical reflectors in on/off mode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer optical reflector of Ishikawa by incorporating the alternating layers of low refractive index material and high refractive index material as taught by Miyata for the purpose of providing a reflector having a high reflectance in a wide range of reflecting wavelength. (Col. 3 lines 5-10)
Regarding claim 13, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 11) and Ishikawa further teaches wherein the first and second high index materials comprise monocrystalline silicon, poly-crystalline silicon, amorphous silicon, silicon- nitride, silicon-germanium, silicon-carbide, titanium-oxide or zirconium-oxide ([0043] ---“ The second layer 13 is formed of a transparent material, for example, titanium oxide (TiO.sub.2) (n.sub.2=2.4), silicon nitride (Si.sub.3N.sub.4) (n.sub.2=2.0), zinc oxide (ZnO) (n.sub.2=2.0), niobium oxide (Nb.sub.2O.sub.5) (n.sub.2=2.2), tantalum oxide (Ta.sub.2O.sub.5) (n.sub.2=2.1), silicon oxide (SiO) (n.sub.1=2.0), tin oxide (SnO.sub.2) (n.sub.2=2.0), ITO (indium-tin oxide) (n.sub.2=2.0) or the like.”).
Regarding claim 14, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 11) and Ishikawa further teaches wherein forming the first and third layer comprises forming each layer to have a thickness of one-quarter (1/4) of a target wavelength of light propagating in the material of the layer, and wherein forming the second layer comprises depositing the second sacrificial layer to have a thickness of one-quarter (1/4) of the target wavelength in air ([0050] “The optical size of the gap portion 12 is varied in a binary or continuous manner between "an odd multiple of .lambda./4" and "an even multiple (including 0) of .lambda./4". Thereby, an amount of reflection, transmission or absorption of the incident light is varied in a binary or continuous manner. As in the case of the thicknesses of the first layer 11 and the second layer 13, even if the optical size of the gap portion 12 is deviated from a multiple of .lambda./4 to some degree, the optical size of the gap portion 12 can be complemented by a variation in the thickness or the refractive index of any other layer, so an expression of ".lambda./4" also implies a meaning of "approximately .lambda./4"”).
Regarding claim 15, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 11) and Ishikawa further teaches wherein the optical modulator is a Planar Light Valve (PLVTM), and wherein forming the mechanical layer and forming the first layer of the first high index material comprises forming a single silicon-nitride layer (Fig. 10 #105 plurality of Si.sub.3N.sub.4 films (and Fig. 10 #106 ITO film) ) over the electrode layer (Fig. 14 #102 TaNx film), and wherein  (Examiner notes that the phrase “wherein the silicon-nitride layer serves as the mechanical layer and the first layer of the multilayer optical reflector” is a statement of intended use and the structure of the device as taught by Ishikawa in view of Miyata can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.).
Regarding claim 17, Ishikawa discloses an optical modulator (Fig. 14) comprising: 
a number of electrostatically deflectable elements (Fig. 14 #100 A-D  optical switching devices) suspended over a surface of a substrate (Fig. 14 # 101 substrate), (Fig. 14 #100 A-D  optical switching devices) including a mechanical layer (Fig. 14 #105 plurality of Si.sub.3N.sub.4 films) and an electrode layer (Fig. 14 #106 ITO film); 
and a non-metallic, multilayer optical reflector (Fig. 9 #31 third transparent layer) over each electrostatically deflectable element (Fig. 14 #100 A-D  optical switching devices), wherein the second layer of the multilayer optical reflector comprises a gap (Fig. 9 #12 gap portion) between the first layer and the third layer, and wherein the low index material of the second layer comprises air or a MEMS fill gas ([0049] lines 3-5 ---“A medium embedded in the gap portion 12 may be a gas or a liquid, as long as the medium is transparent.”)..
However, Ishikawa does not disclose the multilayer optical reflector including at least a first layer comprising a first high index material having a high index of refraction, a second layer comprising a low index material having a low index of refraction formed over the first layer, and a third layer comprising a second high index material having a high index of refraction formed over the second layer, wherein the second layer of the multilayer optical reflector comprises a gap between the first layer and the third layer, and wherein the low index material of the second layer comprises air or a MEMS fill gas.
Nonetheless, Miyata teaches the multilayer optical reflector (Fig. 10 #13 plurality of dielectric multilayers) including at least a first layer comprising a first high index material having a high index of refraction, a second layer comprising a low index material having a low index of refraction formed over the first layer, and a third layer comprising a second high index material having a high index of refraction formed over the second layer (Col. 4 lines 3-13 ---“ A plurality of dielectric multilayers 13 are formed on the aluminum layer 12. The dielectric multilayers are composed of alternative layers of magnesium fluoride (MgF.sub.2) as a low refractive index material and scandium oxide (Sc.sub.2 O.sub.3) as high refractive index material. In the embodiment, three pairs of both the materials are formed by the vacuum evaporation method. The first layer 13-1, third layer 13-3, and fifth layer 13-5 of the dielectric multilayers are the magnesium fluoride layers, and the second layer 13-2, fourth layer 13-4 and sixth layer 13-6 are scandium oxide layers.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer optical reflector of Ishikawa by incorporating the alternating layers of low refractive index material and high refractive index material as taught by Miyata for the purpose of providing a reflector having a high reflectance in a wide range of reflecting wavelength. (Col. 3 lines 5-10)
Regarding claim 18, Ishikawa in view of Miyata teaches the optical modulator as appears above (see the rejection of claim 17), and Ishikawa further teaches wherein the first and second high index materials comprise monocrystalline silicon, poly-crystalline silicon, amorphous silicon, silicon- nitride, silicon-germanium, silicon-carbide, titanium-oxide or zirconium-oxide ([0043] ---“ The second layer 13 is formed of a transparent material, for example, titanium oxide (TiO.sub.2) (n.sub.2=2.4), silicon nitride (Si.sub.3N.sub.4) (n.sub.2=2.0), zinc oxide (ZnO) (n.sub.2=2.0), niobium oxide (Nb.sub.2O.sub.5) (n.sub.2=2.2), tantalum oxide (Ta.sub.2O.sub.5) (n.sub.2=2.1), silicon oxide (SiO) (n.sub.1=2.0), tin oxide (SnO.sub.2) (n.sub.2=2.0), ITO (indium-tin oxide) (n.sub.2=2.0) or the like.”; The second layer 13 is formed by alternating high and low refractive materials.).
Regarding claim 19, Ishikawa in view of Miyata teaches the optical modulator as appears above (see the rejection of claim 17), and Ishikawa in view of Miyata further teaches wherein materials of the mechanical layer, the electrode layer and the multilayer optical reflector are selected and deposited under conditions such that the multilayer optical reflector is planar when raised to an operating temperature of the (Examiner considers the limitation “wherein materials of the mechanical layer, the electrode layer and the multilayer optical reflector are selected and deposited under conditions such that the multilayer optical reflector is planar when raised to an operating temperature of the optical modulator” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113)
	
Claims 9, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (US 2004/0027701) in view of Miyata et al (US 4,856,019) as applied to claims 7, 11, and 17, further in view of Savage et al (US 7,229,901).	
Regarding claim 9, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 7), but does not teach wherein forming the mechanical layer, the electrode layer and the first layer of the first high index material comprises forming a single silicon- germanium layer, and wherein the silicon-germanium layer serves as the mechanical layer, the electrode layer and the first layer of the multilayer optical reflector.
Nonetheless, Savage teaches wherein forming the mechanical layer, the electrode layer and the first layer of the first high index material comprises forming a (Fig. 3 #25 SiGe layer), and wherein the silicon-germanium layer serves as the mechanical layer, the electrode layer and the first layer of the multilayer optical reflector (Examiner notes that the phrase “wherein the silicon-germanium layer serves as the mechanical layer, the electrode layer and the first layer of the multilayer optical reflector” is a statement of intended use and the structure of the device as taught by Ishikawa in view of Miyata and Savage can perform the intended function.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishikawa in view of Miyata by incorporating first layer to include SiGe as taught by Savage for the purpose of controlling strain in heterostructures. (Col. 4 12th paragraph)
Regarding claim 16, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 11), and Ishikawa further teaches wherein the optical modulator is a Planar Light Valve (PLVTM), but does not teach and wherein forming the mechanical layer, the electrode layer and the first layer of the first high index material comprises forming a single silicon-germanium layer, and wherein the silicon-germanium layer serves as the mechanical layer, the electrode layer and the first layer of the multilayer optical reflector.
Nonetheless, Savage teaches wherein forming the mechanical layer, the electrode layer and the first layer of the first high index material comprises forming a single silicon- germanium layer (Fig. 3 #25 SiGe layer), and wherein the silicon-germanium layer serves as the mechanical layer, the electrode layer and the first layer of the multilayer optical reflector (Examiner notes that the phrase “wherein the silicon-germanium layer serves as the mechanical layer, the electrode layer and the first layer of the multilayer optical reflector” is a statement of intended use and the structure of the device as taught by Ishikawa in view of Miyata and Savage can perform the intended function.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishikawa in view of Miyata by incorporating first layer to include SiGe as taught by Savage for the purpose of controlling strain in heterostructures. (Col. 4 12th paragraph)
Regarding claim 20, Ishikawa in view of Miyata teaches the optical modulator as appears above (see the rejection of claim 17), and Ishikawa in view of Miyata further teaches wherein the optical modulator is a Planar Light Valve (PLVTM), but does not teach and wherein forming the mechanical layer, the electrode layer and the first layer of the first high index material comprises forming a single silicon-germanium layer, and wherein the silicon-germanium layer serves as the mechanical layer, the electrode layer and the first layer of the multilayer optical reflector.
Nonetheless, Savage teaches wherein forming the mechanical layer, the electrode layer and the first layer of the first high index material comprises forming a single silicon- germanium layer (Fig. 3 #25 SiGe layer), and wherein the silicon-germanium layer serves as the mechanical layer, the electrode layer and the first layer of the multilayer optical reflector (Examiner notes that the phrase “wherein the silicon-germanium layer serves as the mechanical layer, the electrode layer and the first layer of the multilayer optical reflector” is a statement of intended use and the structure of the device as taught by Ishikawa in view of Miyata and Savage can perform the intended function.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ishikawa in view of Miyata by incorporating first layer to include SiGe as taught by Savage for the purpose of controlling strain in heterostructures. (Col. 4 12th paragraph)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (US 2004/0027701) in view of Miyata et al (US 4,856,019) as applied to claim 7, further in view of Ikeda et al (US 2004/0076008).
Regarding claim 10, Ishikawa in view of Miyata teaches the method as appears above (see the rejection of claim 7), but does not teach wherein forming the multilayer optical reflector comprises forming the multilayer optical reflector on a central support formed on each movable actuator, mechanically isolating the multilayer optical reflector from the movable actuator.
Nonetheless, Ikeda teaches wherein forming the multilayer optical reflector comprises forming the multilayer optical reflector (Fig. 4 #s 58 silicon nitride film and 59 driving side electrode) on a central support (Fig. 4 #57 support part) formed on each movable actuator, mechanically isolating the multilayer optical reflector from the movable actuator (Examiner notes that the phrase “mechanically isolating the multilayer optical reflector from the movable actuator” is a statement of intended use and the structure of the device as taught by Ishikawa in view of Miyata and Ikeda can perform the intended function.).
([0103])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/JOE E MILLS JR./Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761